Motion by defendant-respondent Nodland to dismiss plaintiff’s appeal (1) from an order of the Supreme Court, Nassau County, entered on February 21, 1962, on the ground that notice of appeal therefrom was not timely served; and (2) from an order of the same court, entered on April 4, 1962, denying reargument, on the ground that such order is not appealable. Motion granted, without costs, and appeals from both orders dismissed. Plaintiff’s notice of appeal from the order of February 21, 1962 was belatedly served (Civ. Prac. Act, § 612). Plaintiff’s notice of appeal from the order of April 4, 1962 is likewise ineffective, since no appeal lies from an order denying a motion for reargument (McNees v. Scholoff, 2 A D 2d 820, 821; Schreck v. Schreck, 283 App. Div. 967; Torchio v. Nacirema Operating Co., 283 App. Div. 675; Winston v. Bendix Home Appliances, 281 App. Div. 1047, 1048). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.